MEMORANDUM**
Plaintiff Get Outdoors II, L.L.C., appeals the district court’s order denying Plaintiffs motion for a preliminary injunction and staying the action. We have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1), and we affirm.
We review a stay for abuse of discretion, albeit with somewhat less deference than usually inheres in the abuse-of-discretion standard. Yong v. INS, 208 F.3d 1116, 1119 (9th Cir.2000). We also review the denial of a preliminary injunction for abuse of discretion; our review is limited and deferential. Rodde v. Bonta, 357 F.3d 988, 994-95 (9th Cir.2004).
The district court did not abuse its discretion by entering a stay and denying Plaintiffs motion for a preliminary injunction. The stay was for a limited duration and was a legitimate and permissible exercise of the court’s authority to manage its docket. Furthermore, Plaintiffs argument that the court’s failure to enjoin the challenged ordinance caused it irreparable harm is belied by the fact that the challenged ordinance was repealed, one week *173before the district court refused to enjoin it.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.